IN THE SUPREME COURT OF THE STATE OF DELAWARE

Plaintiff Below,
Appellee.

MANUEL NIEVES, §
§ No. 108, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. ’9‘ for New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 0107022700
§
§
§

Submitted: June 17, 2015
Decided: September 1, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
O R D E R

This 1st day of September 2015, upon consideration of the appellant’s
Opening brief and the appellee’s motion to afﬁrm under Supreme Court Rule
25(a), it appears to the Court that:

(1) The appellant, Manuel Nieves, ﬁled this appeal from the
Superior Court’s February 9, 2015 summary dismissal of his eighth motion
for postconviction relief under Superior Court Criminal Rule 61 (“Rule 61”).
The State of Delaware has moved to afﬁrm the Superior Court’s judgment
on the ground that it is manifest on the face of Nieves’ opening brief that the

appeal is without merit. We agree and afﬁrm.

(2) In 2002, a Superior Court jury convicted Nieves of thirty-two
criminal offenses, including twenty counts of ﬁrst degree rape. The Superior
Court sentenced Nieves to more than three hundred years of mandatory
imprisonment. In 2003, this Court afﬁrmed the Superior Court’s judgment
on direct appeal.I Since that time, Nieves has ﬁled eight motions for
postconviction relief, all of which were denied or dismissed.

(3) When dismissing Nieves’ eighth motion for postconviction
relief, the Superior Court found that the motion “provide[d] little more than
matters which were previously adjudicated.” The Superior Court ruled that
“it will no longer continue to review and adjudicate claims which have
already been adjudicated.” Also, the Superior Court directed the
Prothonotary to reject any future motions for postconviction relief ﬁled by
Nieves if the court “determines the motion is merely duplicative of past
motions.” This appeal followed.

(4) On appeal, Nieves claims, as he did in his postconviction
motion, that his trial counsel was ineffective. Also, Nieves claims that he is

entitled to a sentence modiﬁcation under 11 Del. C. 3901(d) as recently

amended.2 Nieves claims that the Superior Court erred when it summarily
dismissed his eighth postconviction motion.

(5) Having reviewed the parties’ submissions on appeal and the
Superior Court record, the Court concludes that Nieves’ eighth motion for
postconviction relief was subject to summary dismissal under Rule
6l(d)(5).3 Nieves’ sentence modiﬁcation claim was not cognizable under
Rule 61.4 Also, Nieves’ ineffective assistance of counsel claim was no
different than the claim he raised in his ﬁrst motion for postconviction relief
ﬁled on June 8, 2004. On July 27, 2004, Nieves’ trial counsel ﬁled an
extensive and detailed afﬁdavit in response to the claim. By order dated
August 16, 2004, the Superior Court denied the claim as without merit, and
on appeal this Court afﬁrmed.5 The Court concludes that the ineffective

assistance of counsel claim raised in Nieves’ eighth motion for

2 Del. Laws, ch. 297, § 1 (2014) (codiﬁed at 11 Del. C. § 3901(d)). The amendment,
which became effective July 9, 2014, allows for concurrent terms of conﬁnement.

3 The Superior Court summarily dismissed Nieves’ motion under Rule 6l(d)(4).
Effective June 4, 2014, Rule 6l(d)(4) was renumbered as Rule 61 (d)(5).

4 Rule 61 governs the procedure of an application by a person in custody seeking to set

aside the judgment of conviction or a capital sentence. Del. Super. Ct. Crim. R. 6l(a)(l)
(2014).

5 State v. Nieves, 2004 WL 1874669 (Del. Super. Aug. 16, 2004), aﬂ'd, 2005 WL
1874669 (Del. May 18, 2005).

postconviction relief was barred as formerly adjudicated under Rule
61(i)(4)6 and (5).7

(6) We endorse the Superior Court’s rejection of any future
motions for postconviction relief ﬁled by Nieves if the court “determines the
motion is merely duplicative of past motions.” This Court also does not
intend to continue to invest scarce judicial resources in addressing repetitive
claims. If Nieves continues to ﬁle appeals from the denial of repetitive and
meritless claims regarding his convictions in this case, he risks being
enjoined from ﬁling such appeals in this Court without ﬁrst seeking leave of
the Court.8

NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. Thejudgment of the Superior Court is AFFIRMED.

BY THE COURT:

 

 

6 Rule 61(i)(4) (2014) (barring formerly adjudicated claim).

7 Effective June 4, 2014, under Rule 6](i)(5), a formerly adjudicated claim under Rule
6](i)(4) is barred unless the claim satisﬁes the pleading requirements of Rule 61(d)(2)(i)
or (ii), which require that the movant plead with particularity the existence of new
evidence “that creates a strong inference” of actual innocence or a new rule of
constitutional law that is retroactively applicable.

8 E. g., Evans v. Stare, 2015 WL 214057, at *2 (Del. Jan. 14, 2015); Biggins v. State, 2011
WL 2731214, at *1 (Del. July 11, 2011); Epperson v. State, 2006 WL 1547975, at *1
(Del. June 5, 2006).